              Case 16-04306-RLM-13                       Doc       Filed 10/04/19            EOD 10/04/19 15:20:23                  Pg 1 of 5
 Fill in this information to identify the case:
 Debtor 1    David Thomas Shuck

 Debtor2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of IN DIANA

 Case number 16-04306-RLM-13

Official Form 41 OS 1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: U.S. BANK TRUST, N.A.1 AS TRUSTEE FOR                           Court claim no. (if known): 27-1
LSF9 MASTER PARTICIPATION TRUST


Last 4 digits of any number you use to                                            Date of payment change: 11/23/2019
identify the debtor's account: 5729                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $678.25
                                                                                  Principal, interest, and escrow, if any

               Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor's escrow account payment?

         ■ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:



         Current escrow payment:                             New escrow payment:


               Mortgage Payment Adjustment

 2.      Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         ■ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:



         Current interest rate:                                            New interest rate:

         Current principal and interest payment: $555.52           New principal and interest payment: $533.89


               Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change:----------------------------------

         Current mortgage payment                            New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
             Case 16-04306-RLM-13                            Doc      Filed 10/04/19           EOD 10/04/19 15:20:23                       Pg 2 of 5



 Debtor 1 David Thomas Shuck                                             Case number (ff known) 16-04306-RLM-13
           Print Name            Middle Name   Last Name




              Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor

      ■   I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

 JC /s/ Darrelyn Thomas                               Date 09/26/2019
     Signature



  Print                 Darrelyn Thomas                                                                  Tit le   Authorized Agent for Creditor
                        First Name                    Middle Name       Last Name


  Company           RAS Crane, LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                        Number       Street


                        Duluth GA 30097
                    City                                                    State        ZIP Code

  Contact Phone 470-321-7112                                                                             Email dthomas@rascrane.com




Official Form 410S1                                        Notice of Mortgage Payment Change                                                      page 2
           Case 16-04306-RLM-13          Doc      Filed 10/04/19       EOD 10/04/19 15:20:23         Pg 3 of 5


                                            CERTIFICATE OF SERVICE
                                                   October 4, 2019
               I HEREBY CERTIFY that on -------------------------�
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Steven P. Taylor
Law Office of Steven P. Taylor, P.C.
6100 N. Keystone Avenue
Suite 254

David Thomas Shuck
5100 Council Ring Blvd.
Kokomo, IN 46902

Ann M. DeLaney
Office of Ann M. Delaney
PO Box 441285
Indianapolis, IN 46244

U.S. Trustee
Office of U.S. Trustee
101 W. Ohio St.. Ste. 1000
Indianapolis, IN 46204



                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By:-----------
                                                                              /s/ Dena Eaves
                                                                              Dena Eaves
                                                                              deaves@rascrane.com




Official Form 410S1                    Notice of Mortgage Payment Change                                page 3
 Case 16-04306-RLM-13                 Doc        Filed 10/04/19           EOD 10/04/19 15:20:23                  Pg 4 of 5




911CALIBER                                  PO Box 24610
                                            Oklahoma City, OK 73124-0610

�- HOME LOANS


 September 17, 2019



 DAVID T SHUCK & KARA J SHUCK
 C/O STEVEN P TAYLOR 6100 N KEYSTONE AVE STE 116,
 INDIANAPOLIS IN 46220



 Re: Caliber Account Number



   Changes to Your Mortgage Interest Rate and Payments on November 23, 2019.


  Under the terms of your Adjustable-Rate Mortgage (ARM), you had a 024 month period during which your interest
  rate stayed the same, with all subsequent interest rate changes occurring every 006 months thereafter. The next
  adjustment date is on October 23, 2019, so on that date your interest rate and mortgage payment change. After
  that, your Interest rate may change every 006 months for the rest of your loan term.




                                                      Current Rate                             New Rate
                                                  and Montt:ily Payment                   and Monthly Payment


     Interest Rate                                        8.250%                                 7.625%

                                           P&I $555.52 + E5C $144.36                         P&I $533.89 + E5C $144.36

      Total Monthly Payment                              $699.88                   $678.25 (Due November 23, 2019)




    Interest Rate: We calculated your interest rate by taking a published "index rate" and adding a certain number of
    percentage points, called the "margin." Under your loan agreement, your index rate is 2.036% and your margin is
    5.590%. The 6-MONTH LIBOR is published Daily in the WALL STREET JOURNAL. Your change amount was
    rounded by .125%.


    Rate Limit(s): Your rate cannot go higher than 12.590% over the life of the loan. Your rate can change at each
    adjustment by no more than 01.000%. If you've had a short term loan modification that lowered the interest rate
    below the ARM floor rate stated on the Note, the interest rate after the modification expires will adjust to the ARM
    floor.

    New Interest Rate and Monthly Payment: The table above shows your new interest rate and new monthly
    payment. Your new payment is based on the 6-MONTH LIBOR index, your margin.


     Prepayment Penalty: None



                                                                                                                         1 of 2
Case 16-04306-RLM-13                Doc       Filed 10/04/19           EOD 10/04/19 15:20:23                Pg 5 of 5




  If You Anticipate Problems Making Your Payments:
      •    Contact Caliber Home Loans, Inc. Customer Service at 800-401-6587 or www.caliberhomeloans.com as
           soon as possible.
      •    If you seek an alternative to upcoming changes to your interest rate and payment, the following options may
           be possible (most are subject to lender approval):
           •    Refinance your loan with us or another lender.
           •    Sell your home and use the proceeds to pay off your current loan.
           •    Modify your loan terms with us.
           • Payment forbearance temporarily gives you more time to pay your monthly payment.

      •    If you would like contact information for counseling agencies or programs in your area, call the U.S.
           Department of Housing and             Urban Development       (HUD)    at 800-569-4287 or         visit
           www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm , or the U.S. Consumer Financial Protection Bureau (CFPB) at
           http://www.consumerfinance.gov/mortgagehelp. If you would like contact information for a state housing
           finance agency, contact the U.S. Consumer Financial Protection Bureau (CFPB) at
           http://www.consumerfinance.gov/mortgagehelp.

  Should you have any questions regarding this notice, please contact your Customer Service Specialist at 800-401-
  6587 between the hours of 8:00 a.m. and 7:00 p.m. Central Time. You can also find useful information about
  managing your mortgage payments at our website, www.caliberhomeloans.com.

  Sincerely,

  Special Loans Department
  Caliber Home Loans, Inc.



  THIS IS AN ATTEMPT BY A DEBT COLLECTOR TO COLLECT A DEBT AND ANY INFORMATION OBTAINED
  WILL BE USED FOR THAT PURPOSE.

  Notice to Consumers presently in Bankruptcy or who have a Bankruptcy Discharge: If you are a debtor
  presently subject to a proceeding in Bankruptcy Court, of is you have previously been discharged from this
  debt be a Federal Bankruptcy Court, this communication is not an attempt to collect a debt but is sent for
  informational purposes only or to satisfy certain Federal or State legal obligations.




                                                                                                                 2 of 2
